IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0278
                               Filed April 29, 2020


IN THE INTEREST OF H.F.,
Minor Child,

T.F., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Franklin County, Peter B. Newell,

District Associate Judge.



      A father appeals the juvenile court order terminating his parental rights.

AFFIRMED.




      Barbara J. Westphal, Belmond, for appellant father.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      Alesha M. Sigmeth Roberts of Sigmeth Roberts Law, PLC, Clarion, attorney

and guardian ad litem for minor child.




      Considered by Mullins, P.J., Schumacher, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


DANILSON, Senior Judge.

       A father appeals the juvenile court order terminating his parental rights. The

father does not dispute the statutory basis for termination of his rights. We find

termination of his parental rights is in the child’s best interests. We also conclude

it would not be in the child’s best interests to grant the father an additional six

months to work on reunification. We affirm the juvenile court’s decision terminating

the father’s parental rights.

       I.     Background Facts & Proceedings

       T.F., father, and M.F., mother, are the parents of H.F., born in 2018. 1 The

parents have a history of domestic violence, problems with substance abuse, and

mental-health concerns. When the child was two and one-half weeks old, both

parents were arrested for violating a no-contact order. The parents informally

placed the child in the care of the maternal grandmother. Upon release from jail,

the father was homeless and was using methamphetamine.

       On February 5, 2019, the child was adjudicated to be in need of assistance

(CINA) pursuant to Iowa Code section 232.2(6)(c)(2) (2018). The court determined

the child should be removed from the parents’ care. The child continued in the

care of the maternal grandmother.

       The father had limited involvement in services. The father did not complete

a substance-abuse or mental-health evaluation.         He did not maintain stable

housing.    He had pending drug-related criminal charges.          The father was




1 The mother consented to termination of her parental rights.          She has not
appealed the termination order.
                                            3


inconsistent in attending visitation—participating in only five visits during the CINA

proceedings.

         On November 1, the State filed a petition seeking to terminate the parents’

rights. On December 3, the father had a hair test that was negative for illegal

substances. A urine test on the same day, however, was positive for marijuana.

This was the father’s only drug test. He did not appear for other requested drug

tests.

         The termination hearing began on December 16. The proceedings were

not completed that day, and the hearing recommenced on January 27, 2020. The

father had opportunities for visitation between the hearing dates but did not take

advantage of them. The father did not appear for the second day of the hearing,

although his attorney was present.

         The court terminated the father’s rights under section 232.116(1)(h) (2019).

The court stated:

         The child’s father is essentially homeless. He has a substance
         abuse problem. He has not been able to meet his own needs at this
         time. The child’s father is not participating in mental health or
         substance abuse treatment. The child’s father is not participating in
         random drug testing or any other services offered by the Department
         of Human Services to facilitate the return of this child to the father’s
         care. The father failed to appear at the [second day of the]
         termination hearing after having been offered transportation by the
         Department of Human Services.

The court concluded termination of the father’s rights was in the child’s best

interests. The father appeals.

         II.    Standard of Review

         Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove its allegations for termination by clear
                                            4

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary

concern is the best interests of the child. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.   Best Interests

         The father does not dispute the statutory basis for termination of his rights.

He claims termination of his parental rights is not in the child’s best interests. He

points out that he had a negative drug test. He also states he participated in

visitation and was able to locate housing.

         “When we consider whether parental rights should be terminated, we ‘shall

give primary consideration to the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional condition and needs of the child.’” In re M.W., 876 N.W.2d 212, 224

(Iowa 2016) (quoting Iowa Code § 232.116(2)). “It is well-settled law that we

cannot deprive a child of permanency after the State has proved a ground for

termination under section 232.116(1) by hoping someday a parent will learn to be

a parent and be able to provide a stable home for the child.” In re P.L., 778 N.W.2d

33, 41 (Iowa 2010).

         The father is not able to provide for the child’s needs. He has a difficult time

meeting his own needs. He has not addressed his substance-abuse or mental-

health problems. He had only limited participation in visitation with the child. The

maternal grandmother is interested in adopting the child. We conclude termination

of the father’s parental rights is in the child’s best interests.
                                           5


          IV.   Extension of Time

          At the termination hearing, the father asked for an additional six months to

work on reunification with his child. The juvenile court did not directly address this

issue, although by proceeding with termination of the father’s parental rights the

court effectively denied his request for more time.

          Section 232.104(2)(b) permits the juvenile court “to continue placement of

the child for an additional six months.” The court may grant an extension of time

under this provision based on a “determination that the need for removal of the

child from the child’s home will no longer exist at the end of the additional six-

month period.” Iowa Code § 232.104(2)(b). In determining whether an extension

of time should be granted, the court’s primary consideration is the best interests of

the child. See In re R.C., 523 N.W.2d 757, 760 (Iowa Ct. App. 1994).

          The evidence does not show that the reasons for the removal of the child

from the father’s home would be corrected within a six-month period. See Iowa

Code § 232.104(2)(b). The father had not taken the steps necessary for the return

of the child between the CINA adjudication and removal of the child on February

5, 2019, and the second day of the termination hearing on January 27, 2020.

Although almost a year had passed, the father had not made any progress in

placing himself in a position where he could safely care for the child. We conclude

it would not be in the child’s best interests to further extend this case.

          We affirm the juvenile court’s decision terminating the father’s parental

rights.

          AFFIRMED.